Citation Nr: 9911153	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-41 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from July 8, 1981 to August 
24, 1981.  The reason for his service discharge was 
substandard performance or the inability to adapt.  Service 
records prepared in connection with his discharge indicate 
that the veteran was a "low" reader.  While he could be 
helped, he did not wish same and had no motivation.  He 
desired a discharge from the military which was subsequently 
granted.

The veteran filed a claim in December 1992 for service 
connection for a seizure disorder and a right leg disability.  
This appeal arises from the May 1993 rating decision from the 
Winston-Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for service connection for a 
seizure disorder and a right leg disability.  A Notice of 
Disagreement was filed in June 1993 and a Statement of the 
Case was issued in July 1993.  A substantive appeal was filed 
in October 1993 with no hearing requested.

This case was remanded in March 1997 for further development.  
The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current seizure disorder to his military service; 
the claim is not plausible.

2.  The veteran has presented no competent evidence linking 
any current right leg disability to military service; the 
claim is not plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
seizure disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
right leg disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in May 1981, no history 
of seizures or leg trouble was reported.  The veteran's 
neurological examination was normal and the lower extremities 
were clinically evaluated as normal.

In December 1992, the veteran filed a claim for service 
connection for a seizure disorder and a right leg disability.

Treatment records from the Cape Fear Valley Medical Center 
report on medical visits from 1989 to March 1993.  Pertinent 
records show treatment beginning in 1992 for alcoholism, 
alcohol abuse, seizures, and a seizure disorder.  In April 
1992 the veteran was diagnosed with a seizure disorder.  
Additionally, in April 1992, the veteran reported that he had 
difficulty walking.  The diagnoses included difficulty 
walking and alcohol abuse.  In January 1993, the examination 
of the veteran's lower extremities pursuant to treatment for 
a seizure showed that there was full motion.  The lower 
extremities were slightly shaky.  

By rating action of May 1993, service connection for a 
seizure disorder and a right leg disability was denied.  The 
current appeal to the Board arises from this denial.

In October 1993, the veteran indicated that he was 
hospitalized in Tampa Bay, Florida for seizures while in 
service.  

A note from the National Personnel Records Center (NPRC) from 
December 1993, indicates that no additional service medical 
records were available.

In February 1994, the veteran indicated that he had treatment 
while in the service at the Orlando, Florida Army or Navy 
Hospital, not in Tampa Bay, Florida.  

A note from the Orlando, Florida VA outpatient clinic from 
November 1994 indicates that there was no record of treatment 
for the veteran at that facility.
 
Treatment records from the Cape Fear Valley Medical Center 
from February 1995 to June 1995 show continued treatment for 
a seizure disorder.  When seen in February 1995 in the 
emergency room, it was noted that his family reported a 
history of seizures since having sustained a fall in service.  
The diagnoses or impressions were altered level of 
consciousness, probably due to prolonged hypoglycemic episode 
and alcohol ingestion.  When admitted that same day, there 
was a history of questionable head trauma and a skull 
fracture and surgery.  However, the examiner noted that he 
did not know what type of surgery was done.  A consultation 
report during the period of hospitalization indicated that 
the veteran was suspected of having epilepsy.  Additionally, 
in June 1995, the veteran was hospitalized for alcohol 
detoxification.  He had complaints of falling and his legs 
giving way.  The examination of the extremities showed there 
was no edema or deformity, but there was some weakness of the 
right side.  The diagnoses included status post injury to the 
left side, with right sided weakness.  

In April 1997 and in July 1997, requests to the Naval 
Hospital in Orlando, Florida for records pertaining to 
treatment of the veteran were returned as undeliverable.  It 
was indicated that the addressee had moved and left no 
forwarding address.

A note from the NPRC from May 1997, indicates that no 
additional service medical records were available.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

A.  Seizure disorder

The veteran is claiming that he currently has a seizure 
disorder that was incurred during service.  The service 
medical records are silent regarding complaints, clinical 
findings, and diagnoses of seizures or a seizure disorder.  
The first postservice evidence of a seizure disorder was many 
years postservice.  This evidence is contained in the 
treatment records from the Cape Fear Valley Medical Center 
beginning in February 1992.   

The veteran has submitted no competent medical evidence to 
establish a nexus between any current seizure disorder and 
his service.  The only evidence that would support the 
veteran's claim is found in his statements; however, as a lay 
person, the veteran does not have the medical expertise to 
render an opinion on a nexus.  While his family gave a 
history of seizure disorder since service, there remains the 
lack of medical evidence between any current seizure 
disability and any seizures suffered by the veteran during 
service.  The veteran having failed to present evidence of a 
plausible claim for entitlement to service connection for a 
seizure disorder, that claim must be denied.

B.  Right leg disability

The veteran is claiming that he currently has a right leg 
disability that was incurred during service.  The service 
medical records are silent regarding complaints, clinical 
findings, and diagnoses of a right leg disability.

The only leg problems the veteran seems to be experiencing, 
according to the evidence of record, are those related to 
residuals of brain trauma.  There is no medical evidence 
which attributes any current leg disability to military 
service.  The only evidence that would support the veteran's 
claim is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical relationship 
between any current disability and military service.  Rather, 
such a determination requires medical expertise which the 
veteran does not allege having.  The veteran having failed to 
present evidence of a plausible claim for entitlement to 
service connection for a right leg disability, that claim 
must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a seizure disorder is denied.


As a well grounded claim has not been presented, entitlement 
to service connection for a right leg disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

